Citation Nr: 1121363	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for trouble breathing, to include as a result of an undiagnosed illness.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back disorder, to include as a result of an undiagnosed illness.

3.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for headaches/migraines, to include as a result of an undiagnosed illness.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for joint pain (fibromyalgia), to include as a result of an undiagnosed illness.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to March 1981, October 1982 to June 1988, and from September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and December 2008 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa granted service connection for PTSD and assigned a 30 rating for this disorder, effective from September 27, 2007, and granted petitions to reopen claims of service connection, and then denied the underlying claims of service connection, for a back disorder, trouble breathing, headaches, and fibromyalgia, respectively.  By an August 2009 rating action, the RO assigned a temporary 100 percent evaluation for PTSD based on hospitalization over 21 days from December 8, 2008, to February 1, 2009; a 30 percent rating was again assigned effective from February 1, 2009.  

In September 2009, the Veteran testified at a hearing before a decision review officer.  In January 2011, the Veteran testified at a videoconference hearing before 

the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen previously denied claims for service connection for a back disorder, headaches/migraines, and fibromyalgia has been received.  Accordingly, the Board is granting these aspects of the Veteran's appeal.  The underlying issues of entitlement to service connection for a back disorder, headaches/migraines, and fibromyalgia, as well as an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of his petition to reopen a claim of service connection for trouble breathing.

2.  In an unappealed December 1994 rating action, the RO denied service connection for a back disorder.  

3.  Evidence received after the December 1994 denial of service connection for a back disorder relates to an unestablished fact necessary to substantiate the issue of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating that underlying issue.  

4.  In an unappealed January 1999 rating action, the RO denied service connection for headaches and joint aches/swelling to include as a result of an undiagnosed illness.  


5.  Evidence received after the January 1999 denial of service connection for headaches and joint aches/swelling to include as a result of an undiagnosed illness relate to an unestablished fact necessary to substantiate the issues of entitlement to service connection for headaches and joint aches/swelling and raises a reasonable possibility of substantiating those underlying issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim to reopen the previously denied issue of entitlement to service connection for trouble breathing, to include as a result of an undiagnosed illness, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The RO's December 1994 denial of service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

3.  Evidence received since the final December 1994 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  

4.  The RO's January 1999 denial of service connection for headaches and joint aches/swelling is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

5.  Evidence received since the final January 1999 rating decision is new and material, and the claims for service connection for headaches and joint aches/swelling are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal-Breathing Difficulties

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal to reopen the previously denied claim for service connection for trouble breathing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the petition to reopen a claim of service connection for trouble breathing, and it is dismissed.

II.  Back Disorder, Headaches/Migraines, And Fibromyalgia

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection a back disorder, headaches/migraines, and fibromyalgia, no further discussion of these VCAA requirements is required with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

      B.  Merits of the New & Material Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
      1.  Back Disorder

The Veteran was denied service connection for a back disorder in December 1994 because the evidence did not show that he had a back disorder.  After receiving notice of the December 1994 decision, the Veteran did not initiate an appeal of that denial.  Later, in September 2007, however, he applied to have his claim reopened.  

Relevant evidence of record at the time of the December 1994 rating decision consisted of the Veteran's service treatment records (STRs) from his period of service from September 1990 to September 1994.  His discharge examination and accompanying report of medical history in June 1994 show that he reported having recurrent back pain; examination revealed a clinically normal spine.  No post-service treatment records were of record.

Accordingly, at the time of the denial of the claim for service connection for a back disorder in December 1994, the claims folder contained no competent evidence that the Veteran had a back disorder.  Thus, the RO, in December 1994, denied the claim of service connection for a back disorder.  The rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the December 1994 denial consists of VA treatment records dated from February 1997 to March 2010, a VA Persian Gulf War examination in February 1997, a VA examination in October 2008, and the Veteran's contentions, including his testimony at the September 2009 and January 2011 hearings.  The Veteran was diagnosed with joint pains at the February 1997 examination.  His post-service treatment records show a diagnosis of osteoarthritis.  The Veteran also testified at both hearings that he has had back pain since service following jump school during his first periods of active service.  The Board observes that in August 2007, the RO made a formal finding as to the unavailability of service records earlier than his period of active service from September 1990 to September 1994.  Thus, no records prior to September 1990 are available.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a back disorder-namely, evidence that the Veteran might have a back disorder that is related to his military service.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided testimony regarding ongoing symptoms, which is relevant as to the issue of a nexus.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

		2.  Headaches/Migraines and Fibromyalgia

The Veteran was initially denied service connection for stiff joints in December 1994 because the evidence did not show that he had treatment for, or a diagnosis of, a joint disorder.  The Veteran was denied service connection for headaches and joint aches/swelling to include as due to undiagnosed illnesses in January 1999 because the evidence did not show objective evidence of a chronic undiagnosed illness involving headaches or joint pains, or that the Veteran had a chronic disability subject to service connection.  After receiving notice of the January 1999 decision, the Veteran did not initiate an appeal of those denials.  Later, in September 2007, however, he applied to have his claims reopened.  

Relevant evidence of record at the time of the January 1999 rating decision consisted of the Veteran's STRs from his period of service from September 1990 to September 1994, treatment records dated from February 1997 to December 1997, and a VA Persian Gulf War examination in February 1997.  His discharge examination and accompanying report of medical history in June 1994 shows that he reported having swollen/painful joints and frequent or severe headaches; examination revealed clinically normal upper and lower extremities and neurological system.  No joint disability was diagnosed.  The February 1997 examination showed a diagnosis of headaches and joint pains; no opinions as to the etiologies were provided.

Accordingly, at the time of the denial of the claim for service connection for headaches and joint aches/swelling in January 1999, the claims folder contained no competent evidence that the Veteran had headaches or joint aches/swelling related to his service, including being due to an undiagnosed illness.  Thus, the RO, in January 1999, denied the claims of service connection for headaches and joint aches/swelling.  The rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the January 1999 denial consists of VA treatment records dated from December 2006 to March 2010, VA examinations in August 2008 and November 2008, and the Veteran's contentions, including his testimony at the September 2009 and January 2011 hearings.  His post-service treatment records show diagnoses of osteoarthritis and diffuse musculoskeletal pain syndrome in October 2007, and migraines in October 2008.  The Veteran testified at both hearings that he has had joint aches/swelling pain since service following jump school during his first periods of active service.  At his January 2011 hearing, the Veteran also testified regarding having headaches since service. 

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claims of service connection for headaches and fibromyalgia, claimed as joint aches/swelling-namely, evidence that the Veteran might have headaches and a joint disorder that are related to his military service.  In this case, the Veteran has provided testimony regarding ongoing symptoms, which is relevant as to the issue of a nexus.  See Shade, supra.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen these previously denied issues. 


ORDER

The appeal of the petition to reopen a claim for service connection for trouble breathing, to include as a result of an undiagnosed illness, is dismissed.

New and material evidence sufficient to reopen a claim for service connection for a back disorder, to include as a result of an undiagnosed illness, having been received, the appeal is granted to this extent only.  

New and material evidence sufficient to reopen a claim for service connection for headaches/migraines, to include as a result of an undiagnosed illness, having been received, the appeal is granted to this extent only.  

New and material evidence sufficient to reopen a claim for service connection for fibromyalgia having been received, the appeal is granted to this extent only.  


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying service connection claims and for his claim of entitlement to an initial rating in excess of 30 percent for service-connected PTSD.  

With regards to the Veteran's service connection claims, the Board finds that a new examination is necessary.  According to the Veteran's DD 214 for his period of service from September 1990 to September 1994, he had service in Southwest Asia and received the Southwest Asia Service Medal.  Thus, his service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.  

The Veteran has asserted that he has a back disorder, headaches/migraines, and fibromyalgia that are either directly related to service, or are the result of an undiagnosed illness from his service in Southwest Asia during the Persian Gulf War.  With regards to the Veteran's claims on a direct basis, the Veteran has competently and credibly reported experiencing back pain, headaches, and joint pain since service; thus, a continuity of symptomatology has been shown.  However, as to the Veteran's back disorder and fibromyalgia, no medical opinion regarding service connection on a direct basis has been obtained.  In light of the Veteran's post-service medical records showing diagnoses of osteoarthritis and diffuse musculoskeletal pain syndrome, the Board finds that a remand is necessary to determine if the Veteran has a back disorder and fibromyalgia, or any other joint/muscle disorder, that are directly related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As for the Veteran's headaches, the October 2008 examiner addressed the issue on a direct basis and provided a negative nexus opinion.  However, as discussed in detail below, the examiner did not opine as to whether the Veteran's headaches are the result of an undiagnosed illness.

In addition to service connection on a direct basis, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (emphasis added).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Here, the Veteran was afforded a VA examination for his headaches in October 2008 and a VA Gulf War examination in November 2008.  The October 2008 examiner opined that a diagnosis of migraines had not been made and that the Veteran's headaches were not directly related to his military service.  However, no opinion was made as to whether the Veteran's headaches were the result of an undiagnosed illness.  Additionally, subsequent to that examination, the Veteran was diagnosed with migraines in October 2008.  Furthermore, the November 2008 Gulf War examiner did not address the Veteran's headaches.  The November 2008 examiner ascribed the Veteran's joint aches and swelling to known diagnoses of heavy labor, osteoarthritis, deconditioning, and carpal and cubital tunnel syndrome.  However, the examiner did not address whether the Veteran has fibromyalgia.  Additionally, the examiner did not address whether the Veteran has a back disorder that is the result of an undiagnosed illness.

The Board observes that in this case the Veteran has been shown to have three signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness-headaches, muscle pain, and joint pain.  Because the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War; and has three signs or symptoms of an undiagnosed illness, the Board finds that a new examination is necessary that takes into consideration all of the Veteran's complaints to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multi-system illness.  Additionally, an examination is necessary to determine whether the Veteran's joint and muscle complaints, including complaints of back pain, are actually manifestations of fibromyalgia.  See McLendon at 79.  Furthermore, the Veteran should be afforded a new VCAA notification that addresses claims as a result of an undiagnosed illness.  

Turning to the Veteran's initial rating claim, the Veteran was last afforded a VA psychiatric examination in March 2010.  Thereafter, at the Veteran's hearing in January 2011, he asserted that his psychiatric disability had worsened and that the examiner misrepresented his reported symptoms.  With regards to the severity of the Veteran's disability, the Board notes that there are no treatment records dated past March 2010.  
The Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if his disability has indeed worsened.  Thus, the Board finds that a remand of the Veteran's higher initial rating claim is necessary to secure an examination to ascertain the current level of his psychiatric disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Iowa City, Iowa.  Thus, pertinent ongoing treatment records, dated from March 2010, should be obtained and associated with the claims folder on remand.  Also, the Veteran testified that he received treatment for headaches from the VAMC in Houston, Texas.  Any pertinent treatment records from the VAMC in Houston, Texas should also be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA letter with regard to the claims for service connection for a back disorder, headaches/migraines, and fibromyalgia, to include as a result of an undiagnosed illness.  Of particular importance in this matter is that the correspondence furnished to the Veteran include a discussion of the information and evidence necessary to support these claims as a result of undiagnosed illnesses.

2.  After obtaining the appropriate release of information forms where necessary, procure records of orthopedic, neurological, and psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Iowa City, Iowa since March 2010 and at the VAMC in Houston, Texas.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature, extent, and etiology of any back disorder, headaches/migraines, and fibromyalgia that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.

The examiners are requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back disorder, headaches, and fibromyalgia or other joint/muscle disability shown on examination, is directly related to his military service.

If the Veteran's complaints of back pain, headaches, and joint aches/swelling cannot be attributed to any known clinical diagnosis, the examiners should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

A complete rationale should be given for all opinions and conclusions expressed.  If the physicians find that they must resort to speculation to render the requested opinions, they must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Also, accord the Veteran an appropriate VA examination to determine the current level of severity of his PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric manifestations found to be present should be noted in the examination report.  Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD impairs his occupational and social functioning.  In addressing this matter, the examiner should assign an appropriate Global Assessment of Functioning (GAF) score and should provide an explanation of the score assigned.  

A complete rationale should be given for all opinions and conclusions expressed.  
5.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the reports are insufficient, they should be returned to the examiners for corrective action, as appropriate.

6.  Then, readjudicate the remaining issues: service connection for a back disorder to include as a result of an undiagnosed illness; service connection for headaches/migraines to include as a result of an undiagnosed illness; service connection for fibromyalgia, to include as a result of an undiagnosed illness; and an initial disability rating greater than 30 percent for service-connected PTSD.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


